Case: 4:17-cr-00234-RLW-DDN Doc. #: 1271 Filed: 04/03/19 Page: 1 of 2 PageID #:
                                    4350


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   ) No. 4:17 CR 234 RLW
                                                     )
MOHAMMED ALMUTTAN,                                   )
RAMI ALMUTTAN,                                       )
HISHAM MUTAN, and                                    )
SADDAM MUTAN,                                        )
                                                     )
       Defendants.                                   )

                    GOVERNMENT’S MOTION TO FILE UNDER SEAL

       COMES NOW the United States of America, by and through Jeffrey B. Jensen, United

States Attorney for the Eastern District of Missouri, and John J. Ware, Assistant United States

Attorney for said District, and hereby moves this Court to file its document under seal.

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                      /s/ John J. Ware
                                                     JOHN J. WARE, # 40880MO
                                                     Assistant United States Attorney
                                                     111 South 10th Street, Room 20.333
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200
Case: 4:17-cr-00234-RLW-DDN Doc. #: 1271 Filed: 04/03/19 Page: 2 of 2 PageID #:
                                    4351


                                 CERTIFICATE OF SERVICE

I hereby certify that on April 3, 2019, the foregoing was filed electronically with the Clerk of the
Court to be served by operation of the Court’s electronic filing system upon all counsel of
record.



                                                  /s/ John J. Ware
                                                 JOHN J. WARE, # 40880MO
                                                 Assistant United States Attorney
